          Case 1:18-cr-00879-SHS Document 249 Filed 09/03/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                              888 GRAND CONCOURSE, SUITE 1H
                                                              BRONX, NEW YORK 10451
                                                              (718) 293-4900 FAX (718) 618-0140
                                                              www.klugerlawfirm.com

                                                              September 3, 2020


By ECF
Honorable Sidney H. Stein                                                         MEMO ENDORSED
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:      United States v. Ana Jimenez
                          18 Cr. 879 (SHS)

Dear Judge Stein:

        I represent Ana Jiminez in this matter. Ms. Jimenez has already pled guilty and is at liberty
awaiting sentence.1 As a condition of her bail, Mr. Jimenez travel is restricted to the Southern
and Eastern Districts of New York. I write now to seek permission for Ms. Jimenez to travel to
East Stroudsburg, PA for a family trip from September 5, 2020 to September 7, 2020.

        Both Pretrial Services Officer Mohammed Ahmed and AUSA Daniel Nessim have no
objection to this request provided that Ms. Jimenez provide Pretrial Services with a detailed
itinerary prior to her departure.

        Thank you for the Court s consideration.

                                                                Respectfully Submitted,

                                                              /s/
                                                              Matthew J. Kluger, Esq.
                                                              Attorney for Ana Jimenez
                                                                                      Application granted.
cc:     AUSA Daniel Nessim
        AUSA Ni Qian                                                                  Dated: New York, New York
           Mohammed Ahmed                                                                    September 3, 2020

1 Sentencing in this matter is currently scheduled for September 17, 2020 at
4:00pm, although given the current circumstances, the defense intends to request an
adjournment later today.
                                                         1
